Title: From Thomas Jefferson to Robert Gordon, 6 August 1807
From: Jefferson, Thomas
To: Gordon, Robert


                        
                            Sir
                            
                            Monticello Aug. 6. 07.
                        
                        Your letter of July 28. came to hand just as I was leaving Washington. I did not before know in whose hands
                            my bond to Doctr. Currie was left. his friendship had suffered it to lie till I could with most convenience discharge it.
                            if his representatives should be under difficulties for want of the money I would certainly make as early a paiment as I
                            should be able. but if otherwise, I should have been glad it could lie till the next spring when we get our tobacco crops
                            to market & it should be paid out of the proceeds of mine. should this not be agreeable I will expect an intimation of
                            it from you, & will then do what I can to make an earlier paiment, although it cannot be under some months, my resources
                            being engaged for some time to come. I tender you my salutations and assurances of respect.
                        
                            Th: Jefferson
                            
                        
                    